

117 HRES 89 IH: Expressing support for a national day of mourning in recognition of the lives lost as a result of COVID–19.
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 89IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Mr. Payne (for himself, Ms. Lee of California, Mrs. Trahan, Mr. Thompson of Mississippi, Ms. Kaptur, Mr. Casten, Mr. Johnson of Georgia, Mr. Carson, Ms. Norton, Mr. Bishop of Georgia, Mr. Sires, Mr. Mfume, Mr. Veasey, Mr. Grijalva, Mr. Suozzi, Mr. Hastings, Mr. Jones, Mrs. Dingell, Mr. Case, Mr. Neal, Mr. Malinowski, Ms. Ocasio-Cortez, Ms. Tlaib, Mr. Higgins of New York, Mrs. Kirkpatrick, Mr. Cohen, Mr. Cartwright, Ms. Jackson Lee, Mr. San Nicolas, and Mr. Meeks) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for a national day of mourning in recognition of the lives lost as a result of COVID–19.Whereas, as of January 3, 2021, more than 350,000 Americans have died as a result of COVID–19;Whereas, during the week leading up to January 3, 2021, the United States added over 150,000 COVID–19 cases per day;Whereas millions of Americans have been unable to say goodbye to loved ones or mourn properly as a result of COVID–19, making a collective day of mourning appropriate;Whereas the COVID–19 pandemic has disproportionately affected minorities in the United States;Whereas Black Americans are more than 2 times as likely to be diagnosed with COVID–19, more than 3 times as likely to be hospitalized with COVID–19, and more than 2 times as likely to die as a result of COVID–19, when compared to White Americans;Whereas Latino Americans are more than 3 times as likely to be diagnosed with COVID–19, more than 4 times as likely to be hospitalized with COVID–19, and more than 2 times as likely to die as a result of COVID–19, when compared to White Americans;Whereas Native Americans are more than 2 times as likely to be diagnosed with COVID–19, more than 5 times as likely to be hospitalized with COVID–19, and 1.4 times as likely to die as a result of COVID–19, when compared to White Americans;Whereas Asian Americans are 1.1 times as likely to be diagnosed with COVID–19, 2 times as likely to be hospitalized with COVID–19, and 1.8 times as likely to die as a result of COVID–19, when compared to White Americans; andWhereas a national day of mourning in recognition of the lives lost as a result of COVID–19 would be appropriate: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of a national day of mourning in recognition of the lives lost as a result of COVID–19; (2)encourages Americans to observe a moment of silence on such a day; and(3)encourages the President to order flags flown at halfstaff on such a day. 